Citation Nr: 1715988	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  08-04 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  He also had a second period of active duty from October 1974 to May 1976; however, in an Administrative Decision dated in December 1977, it was determined that the Veteran's discharge in May 1976 was not under conditions other than dishonorable, and was therefore a bar to VA benefits for that period of service.  38 C.F.R. § 3.12 (2016).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to TDIU.

The Board denied the claim in March 2010, and the Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court vacated the March 2010 Board decision and remanded the matter to the Board for development consistent with the parties' March 2011 Joint Motion for Remand (Joint Motion).  In November 2011 and September 2013, the Board remanded the case for additional development and it now returns for further appellate review.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).   

The Board most recently remanded this matter in September 2013 in order to obtain a description of the effects of the Veteran's service-connected disabilities upon his ordinary activity, to include his employment, and an opinion as to whether such disabilities, in combination with each other, but without regard to nonservice-connected disabilities, preclude his ability to obtain or maintain substantially gainful employment.

In this regard, the Board notes that, since the issuance of the September 2013 remand, additional guidance from reviewing courts has further clarified the distinction between the VA medical examiners' and VA adjudicators' duties in determining whether a veteran's service-connected disabilities render him unemployable.  In this regard, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  Id.

Furthermore, with regard to obtaining an opinion regarding the combined effects of the Veteran's service-connected disabilities, the Federal Circuit held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  See Geib, supra.  Following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore, supra, that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board. The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  In the instant case, the Board previously determined in the September 2013 remand that such an opinion would be helpful in the adjudication of the Veteran's claim.

Further, in the September 2013 remand, with respect to the Veteran's service-connected bilateral hearing loss and tinnitus, the Board explained that the February 2013 VA examiner provided an inadequate rationale as he did not specifically address the Veteran's subjective complaints regarding the impact of his hearing loss on employment.  Additionally, the examiner did not provide an opinion as to whether the Veteran's symptomatic tinnitus had affected his ability to obtain and maintain gainful employment.  Furthermore, with respect to the Veteran's service-connected PTSD, the Board explained that the August 2007 VA examination report was inadequate as the examiner did not review the claim's file. Moreover, the January 2013 VA examiner did not discuss or describe the effects of the Veteran's PTSD upon his ordinary activity, including employment.  Therefore, the Board remanded the claims for addendum opinions, which were obtained in December 2015 for the Veteran's bilateral hearing loss and tinnitus, and in February 2016 for the Veteran's PTSD.    

With respect to the December 2015 VA addendum opinion, the VA examiner determined that it was less likely as not that the Veteran's bilateral hearing loss and tinnitus precluded his ability to obtain and/or maintain substantially gainful employment.  As rationale for the opinion, the examiner provided that the Veteran's hearing at the 500 and 1000 Hertz range bilaterally was normal at 20 decibels, and his speech discrimination scores were 100 percent in the right ear and 92 percent in the left ear.  The VA examiner further indicated that when symptomatic, the Veteran's tinnitus would cause no strength-endurance work limitations. Furthermore, the examiner determined that the Veteran should abstain from employment in work environments with loud noise in order to avoid further auditory damage and to be able to communicate with others.  

However, the Board finds that such addendum opinion is inadequate as the VA examiner did not address the Veteran's subjective complaints regarding the impact of his hearing loss on employment, but rather concluded that he should abstain from loud work environments.  Specifically, in a July 2003 VA treatment record, the Veteran reported that he had a problem hearing people and, "sometimes ha[d] difficulty answering the phone" when he was working as a bellboy for the Embassy Suites Hotel.  Additionally, in a July 2005 VA treatment record, the Veteran reported that he lost his job as a bellboy for the Embassy Suites Hotel due to a misunderstanding with his supervisor who believed he was ignoring him, but in fact he was unable to hear him.  Thus, the Board concludes that an addendum opinion addressing such statements is necessary to decide the Veteran's claim for TDIU.  

With respect to the February 2016 VA addendum opinion, the VA examiner opined that it was impossible to determine the Veteran's functional and industrial impairment due solely to his PTSD in insolation without resorting to mere speculation.  As rationale for the opinion, the examiner provided that the Veteran has nonservice-connected dementia with limited cognitive capacity as documented by an April 2012 VA treatment record; the Veteran had not received any mental health treatment relating to his PTSD since January 2013; the Veteran retired in 2008, he had not sought employment since that time, and there were no documented difficulties with occupational impairment relating to his PTSD in his medical records; and in a February 2015 VA treatment record, the Veteran reported being unaware of his PTSD diagnosis.  

However, the non-documentation described by the examiner is not consistent with the evidence of record.  To the contrary, the record reveals that an October 1994 Social Security Administration (SSA) record noted that the Veteran was markedly limited in his "ability to complete a normal work-day and workweek without interruptions from psychologically based symptoms ..."  Additionally, in the July 2003 VA treatment record, the examiner concluded that "in a work setting," the Veteran continued to show symptoms of PTSD, including memory and concentration problems.  Furthermore, during a May 2004 VA examination, the examiner found that "[i]t is more likely than not that there is a definite impairment in his social and industrial adaptability due to his posttraumatic stress disorder symptoms."  Therefore, the opinion appears to be based on an incomplete factual history and a new opinion is necessary.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on inaccurate factual premise are not probative).   Additionally, the Court has held that when a Veteran has both service-connected and nonservice-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this regard, VA treatment records dated in April 2012; January 2014; and January, February, March, and September 2015 show an assessment of nonservice-connected dementia.  Thus, the Board finds that the facts of this particular case warrants a remand to afford the Veteran a new VA opinion for the examiner to attempt to distinguish, based upon all available records, which mental health symptoms are attributable to the Veteran's service-connected PTSD.  

Considering the inadequacy of the December 2015 and February 2016 addendum opinions, and after reviewing all the evidence, both lay and medical, the Board finds that there is insufficient evidence to determine whether the service-connected disabilities alone preclude the Veteran's ability to obtain or maintain substantially gainful employment.  Therefore, a remand is necessary in order to obtain addendum opinions addressing a description of the effects of the Veteran's service-connected disabilities, both singularly and in combination, upon his ordinary activity, to include his employment.

Finally, the Board notes that the Veteran's representative submitted argument in October 2016; however, upon review of the submission, it appears that only 2 pages out of 13 were associated with the record.  In this regard, VA received pages 1 and 3 of her fax and no subsequent hard copy was received.  Therefore, the Veteran's representative should be given an opportunity to resubmit her October 2016 argument.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's representative an opportunity to resubmit her October 2016 argument. 

2.  Forward the record to an appropriate VA examiner or examiners who are qualified to address the inquiries below.  In this regard, the same VA examiner need not render both opinions.  The record and a copy of this Remand must be made available to the examiner(s).  The examiner(s) shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician(s) selected to write the addendum opinion.

(A)  To the extent possible, identify the symptoms and limitations associated solely with the Veteran's service-connected PTSD (rather than any nonservice-connected psychiatric or cognitive disorder such as dementia).  

(B)  Provide a full description of the effects, to include all associated limitations, the Veteran's service-connected bilateral hearing loss, tinnitus, and PTSD, singularly and in combination, have on his ordinary activities, to include his employability.  Any opinion offered must reflect consideration of the Veteran's entire medical, educational, and employment history.  The Veteran's age and the effects of nonservice-connected disabilities cannot be factors for consideration in making the determination.  In rendering such opinion, the examiner should consider, and discuss, the Veteran's subjective complaints regarding the impact of his hearing loss on his employment as well as the documentation addressing the impact his PTSD had on his employment as delineated above.

For the purposes of (B), the examiner is advised that, if the symptoms and limitations associated with the Veteran's service-connected PTSD cannot be distinguished from his nonservice-connected psychiatric and/or cognitive disorder (such as dementia), such effects should be attributed to his service-connected PTSD.

All opinions expressed by the examiner should be accompanied by a complete rationale. 

3.  After completing the above, and any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

